Citation Nr: 0218536	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  97-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for an 
acquired psychiatric disorder, to include anxiety neurosis 
and post-traumatic stress disorder, presently evaluated as 
30 percent disabling.

2.  Entitlement to an increased (original) disability rating 
for mild medial lateral instability of the left knee with 
chondrocalcinosis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound to muscle group I, 
presently evaluated as 10 percent disabling. 

(The issues of entitlement to an increased disability rating 
for residuals of a shell fragment wound to muscle group XV, 
left, and muscle group XIII, left, both presently evaluated 
as 10 percent disabling will be the subject of a later 
decision).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a December 1996 rating decision rendered 
by the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied service 
connection for a left knee disability and increased 
disability ratings for the veteran's service-connected 
residuals of wounds to muscle groups XIII, XV, and I.  

In May 2000, the veteran presented testimony at a hearing 
before the undersigned Member of the Board sitting at the 
RO.  A transcript of this hearing is associated with the 
claims folder.  Thereafter, the Board remanded the case to 
the RO for further evidentiary development.  

While the case was on Remand to the RO, the RO issued an 
April 2001 rating action that established service connection 
for mild medial lateral instability of the left knee with 
chondrocalcinosis.  A 10 percent disability evaluation was 
assigned effective from October 16, 1996.  The veteran has 
perfected a timely appeal of this issue. 

The Board is undertaking additional development on the 
issues of entitlement to increased ratings for shell 
fragment wounds to muscle group XIII and XV pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After providing the notice and reviewing 
any response thereto, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his 
claim.

2.  The veteran's service-connected acquired psychiatric 
disorder is manifested by periods of irritability, anger, 
exaggerated startle response, sleep disturbance, and 
hypervigilence.  

3.  The veteran's service-connected acquired psychiatric 
disorder is not shown to be indicative of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.

4. The veteran's service-connected acquired psychiatric 
disorder is not shown to be indicative of impaired ability 
to establish or maintain effective or favorable 
relationships with people; or considerable industrial 
impairment due to reduced reliability, flexibility, and 
efficiency levels caused by reason of psychoneurotic 
symptoms.

5.  The veteran's shell fragment wound to muscle group I is 
manifested by subjective complaints of pain when lifting his 
left arm.  Loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side or tests 
of strength and endurance demonstrating positive evidence of 
impairment when compared with the sound side are not shown.  

6.  The veteran's left knee disability is manifested by 
painful motion, swelling, and mild lateral instability with 
x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating, greater than 30 
percent, for an acquired psychiatric disorder, to include 
anxiety neurosis and PTSD, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
§ 4.130, Diagnostic Codes 9400, 9411 (1996) (2002).

2.  The criteria for an increased disability evaluation for 
a shell fragment wound to the muscle group I are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, §§ 4.14, 4.40, 4.56, 4.73, Diagnostic Code 
5301 (2002).

3.  The criteria for an evaluation greater than 10 percent 
for left knee instability have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1, 4.40, 4.45, 4.71a Diagnostic Code 5257 (2002).

4.  A separate 10 percent rating is warranted for arthritis 
of the left knee with painful motion.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 
300 (2001) (per curiam).  The law provides that VA has a 
duty to assist veterans and other claimants in developing 
their claims for VA benefits.  The Board notes that the 
veteran's application for the benefits at issue is complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  In September 2002, the Board chose to 
attempt to develop the evidence under the authority recently 
granted under 38 C.F.R. § 19.9(a)(2) (2002).  By letter 
dated on September 26, 2002, the veteran was asked to 
provide information concerning any medical treatment that he 
may have had for his service-connected conditions since 
November 1996.   In addition, he was asked to execute a VA 
Form 21-4142 authorizing the Neurosurgery Associates of 
Central Alabama, to release medical information to VA.  He 
was asked to provide the requested information within 30 
days.  The evidence shows that the veteran has not responded 
to this request for additional information.  The duty to 
assist is a two-way street.  If an appellant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As the veteran failed to respond to 
the Board's request for additional medical information, the 
Board finds that the duty to assist the claimant in 
obtaining pertinent medical records is satisfied.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(b).  VA must inform the veteran whether she or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of 
the information necessary to establish increased ratings for 
his service-connected disabilities by means of various 
statements of the case and supplemental statements of the 
case issued during the appeals process.  By letter dated in 
September 2002, he was informed that VA required additional 
information from him to establish increased ratings for his 
service-connected disabilities.   Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate his claim has been satisfied.  38 
U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In the 
present case, the veteran has been afforded several 
examinations to assess the severity of his service-connected 
disabilities.  

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA 
has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA 
would serve no useful purpose, but would needlessly delay 
appellate review. 

I.  Evidentiary Background

The evidence shows that the veteran developed an anxiety 
disorder while serving in combat in France during active 
service.  In September 1944, he sustained injuries to his 
left leg, thigh, and back from a German hand grenade.  
Service medical records show that his wounds healed without 
complications except for a large abscess deep in the left 
thigh and some contracture of the hamstring.  He was able to 
return to limited duty.  He worked in this capacity for a 
couple of months until being hospitalized for treatment of 
his anxiety condition and his leg pain.  At the time of his 
discharge, he was hospitalized.   
 
In June 1946, the RO issued a rating decision that awarded 
service-connection for anxiety neurosis rated as 30 percent 
disabling and wounds to muscle groups XV, XIII, and I.  Each 
of the veteran's service-connected muscle injuries was 
assigned a 10 percent disability evaluation.  

Following his separation from active duty, the veteran 
worked as a carpenter, farmer, and maintenance man.  

In August 1996, the veteran underwent magnetic resonance 
imaging (MRI) studies of his left knee.  The radiographic 
report notes very severe meniscal change in the lateral 
meniscus and minimal in the medial meniscus.  No other 
abnormalities were seen. 

In September 1996, he filed his claim for an increased 
rating.   

VA outpatient treatment records dated from January 1996 to 
November 1996 indicate that the veteran complained of left 
leg pain.  In July 1996, he complained that his left knee 
and hip hurt all the way to his foot.  He reported that this 
pain was "so bad all of the time" that he could not stand 
the pain.  

At his May 2000 Travel Board Hearing, the veteran reported 
that his left knee hurt when pressure was applied to it, 
when he stood for a period of time, and when the weather was 
cold.  He complained of stiffness.  He did not receive any 
treatment for his left knee condition.  He used a hot pad on 
his knee, but did not take any medication to include over 
the counter pain medication.  With respect to his anxiety, 
he reported that he woke up in the middle of the night and 
had difficulty going back to sleep.  He also reported 
irritation with other people including his wife.  While he 
reported anger toward a neighbor over a failed land sale; 
however, he visited regularly with another neighbor.  He 
reported that he had not obtained any psychiatric treatment 
for his service-connected anxiety disorder.  He had 
difficulty climbing due to his left leg disability.  When 
working with his lathe or other machinery, he will stand on 
his right foot to take weight off of his left leg.  His left 
thigh pain would come and go.  He reported that he did not 
want anything to touch his left thigh scars and his scaring 
become tender from touching.  When asked if his left 
shoulder caused a lot of pain, he responded "Well, some, I 
would not say a whole heaping lot, but some, yeah."  He 
reported problems reaching his arm up and lifting his arm.  
He retired from working in December 1989 as he was eligibly 
for Social Security retirement benefits.  

Pursuant to the prior Board Remand, the veteran was afforded 
a VA psychiatric examination in September 2000.  His 
subjective complaints included irritability and 
forgetfulness.  He also reported problems with 
concentration.  The examination report noted that his 
interpersonal relationships "might be characterized as good 
as he [got] along well with others and can name several 
friends."  He had been married to his wife for 49 years.  
The veteran's dress was appropriate to the situation and he 
was well groomed with good personal hygiene.  The examiner 
noted that a rapport was easily established and no unusual 
behaviors were noted.  He was oriented to person, place, 
time, and situation.  His attention and concentration skills 
were not intact as he could not subtract serial 7s from 100 
and do simple computational problems.  However, his 
abstraction abilities were not impaired.  Judgment was 
grossly intact and there was no impairment in memory 
functions.  It was felt that the veteran was functioning in 
the average range of intellectual functioning.  His thought 
processes were not reflective of loose associations, 
preservations, neologisms, tangential thinking, 
circumstantial thinking, confusion, or echolalia.  His 
speech was within normal limits, relevant, and coherent.  He 
denied hallucinatory experiences and delusions were not 
present.  His affect was appropriate and was not labile and 
his mood was within normal limits.  Signs of anxiety were 
not noted and the veteran denied signs of depression.  
Symptoms of post-traumatic stress disorder were present 
however.  His sleep was disrupted by nightmares of traumatic 
experiences and he avoids things that would remind him of 
past traumatic events.  He reported irritability and 
exaggerated startle response.  Likewise, the examiner noted 
that he appeared hypervigilant.  The veteran was not 
receiving any current treatment for his psychiatric 
disorder.  PTSD was diagnosed and a global assessment of 
functioning score (GAF) of 62 was assigned.  

A September 2000 VA joints examination report notes that the 
veteran complained of pain and bucking of the left knee.  He 
was not taking any medication for pain.  He reported that 
cold weather caused flare-ups in the left knee.  Prolonged 
walking and standing aggravated the pain while rest 
decreased the pain to some extent.  He walked with a cane 
with a mild limp to the left.  Left knee extension was to 0 
degrees and flexion was to 135 degrees.  He expressed pain 
on full flexion of the left knee.  On examination, there was 
no swelling of the left knee; however, mild tenderness was 
noted.  He was noted to have mild medial lateral instability 
of the left knee.  X-ray examination showed 
chondrocalcinosis of the left knee with mild soft tissue 
swelling.  The examiner opined that the veteran's left knee 
condition was as likely as not related to his service-
connected wound to the left posterior thigh.  

The veteran was also afforded a VA muscles examination in 
September 2000.  He reported that prolonged standing and 
walking aggravated the pain and rest decreased pain.  
Prolonged standing and lifting weights was painful.  The 
areas affected included the posterior aspect of the left 
thigh, medical aspect of the left thigh and the inguinal 
region and posterior aspect of the scapula.  Left common 
peroneal nerve involvement was noted.  Range of motion of 
the left ankle was as follows:  dorsiflexion to 10 degrees; 
plantar flexion to 35 degrees; inversion to 20 degrees; and 
eversion to 15 degrees.  Left shoulder range of motion was 
as follows:  flexion to 180 degrees; abduction to 90 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Left hip range of motion was as 
follows: flexion to 120 degrees; abduction to 30 degrees; 
and extension to 15 degrees.  There was a 2 inch by 1/4 inch 
scar on the posterior aspect of the left thigh above the 
knee joints, a 11/2 inch by 1/4 inch scar on the left medial 
thigh inguinal region, and a 3/4 inch by 1/4 inch scar that was 
nontender in the left scapular region.  The adductor muscles 
in the left thigh and left infrascapular muscles were 
affected by the gunshot wound.  The examiner noted that 
muscle strength was in a good range.  X-ray examination of 
the left hip, lower one-third of the left femur, and left 
scapula was within normal limits.  Pictures of the scars 
were taken and are associated with the claims folder.  

The veteran submitted a June 2002 medical certificate 
indicating that he underwent lumbar surgery in April 2002.  
It was reported that he had residual left leg pain and mild 
weakness.  

II.  Analysis

The veteran contends that his service-connected disabilities 
are more severe than presently evaluation.  The Court 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate SOC.  Fenderson at 126.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  See 
Fenderson.  Nevertheless, where the veteran files a claim 
for service connection for a disability incurred in service, 
the degree of disability that is contemporaneous with the 
claim shall be considered in assigning the initial 
disability rating and not the degree of disability 
manifested in service many years earlier.  Moreover, unlike 
awards for increased disability ratings, there is no 
mechanism for awarding an initial disability rating earlier 
than the effective date of the award for service connection 
for that disability.  Cf. 38 C.F.R. §§ 3.157; 3.400(o)(2) 
(2001). 

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent VA regulations provide that the evaluation of the 
same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Dyspnea, tachycardia, nervousness, 
fatigability, etc., may result from many causes; some may be 
service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  

It should also be noted that use of terminology such as 
"mild" or "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

A.  Increased Rating for an Acquired Psychiatric Disorder:  
The veteran's service-connected acquired psychiatric 
disorder has been variously diagnosed as anxiety neurosis or 
post-traumatic stress disorder.  Both disabilities are 
evaluated using the General Formula for Rating Mental 
Disorders pursuant.  38 C.F.R. § 4.130; Diagnostic Codes 
9400 and 9411 (2002).  Under these criteria, a rating of 50 
percent is warranted where the evidence shows occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where 
the evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms 
as:  depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130 (2002).

The veteran filed his claim for an increased rating in 
September 1996.  The criteria for evaluation of mental 
disorders were amended during the pendency of the veteran's 
appeal, effective November 7, 1996.  See 61 Fed. Reg. 52,700 
(October 8, 1996).  Those rating criteria are substantially 
different from the previous criteria.  Pursuant to the 
criteria in effect prior to November 7, 1996, the General 
Formula for Rating Psychoneurotic Disorders provided that a 
50 percent rating was warranted where the evidence showed 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired; by reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating was warranted where the evidence showed 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 10 percent 
rating was warranted for emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Codes 9400 and 
9411 (1996).
 
The VA General Counsel has held that the word "definite," as 
used in 38 C.F.R. § 4.132 to describe a 30 percent degree of 
disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  VAOPGCPREC 9-93 (Nov. 
9, 1993).

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, 
(Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
the appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Similarly, VA General Counsel has held that when a 
provision of the Rating Schedule is amended while a claim 
for an increased rating under that provision is pending, VA 
should first determine whether the amended regulation is 
more favorable to the claimant.  VAOPGCPREC 3-00 (April 10, 
2000).  It may be necessary to separately apply the pre-
amendment and post-amendment version of the regulation to 
the facts of the case in order to determine which provision 
is more favorable to the appellant, unless it is clear from 
a facial comparison of both versions that one version is 
more favorable.  Id.  It is unclear from a facial comparison 
of both versions of the regulation, that one version is more 
favorable to the veteran.  Therefore, the Board will 
evaluate the veteran's symptomatology pursuant to both the 
criteria in effect prior to November 7, 1996, and the 
criteria in effect subsequent to that date, to determine 
which may be more favorable to the veteran.

The only post-service medical evidence relevant to his claim 
for an increased disability rating for his acquired 
psychiatric disorder is the report of his September 2000 VA 
psychiatric examination for compensation and pension 
purposes.  Despite the veteran's irritability, the veteran 
was noted to have good interpersonal relationships and had 
several friends.  Likewise, he was able to remain married to 
his wife of 49 years.  The veteran did not have signs of 
anxiety; however, he did have symptoms of PTSD including 
sleep disturbance, irritability, and startle response.  
Despite the foregoing, the evidence does not show 
occupational and social impairment with reduced reliability 
and productivity.  The evidence does not show such symptoms 
as:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  
Accordingly, an increased disability evaluation for the 
veteran's service-connected acquired psychiatric disorder is 
not warranted under the present Schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. Part 4, § 4.130, Diagnostic Codes 9400 and 9411 
(2002). 

Similarly, while the evidence shows such symptoms as 
irritability, sleep disturbance, and hypervigilence, the 
evidence does not show that the veteran's ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired as contemplated by a 
50 percent disability rating under the old criteria.  As 
indicated previously, although the veteran stated that he 
has difficulty with relationships, he has been married to 
his wife for over 49 years.  He has friends.  Additionally, 
his PTSD symptomatology, as discussed above, does not result 
in considerable industrial impairment.  The evidence shows 
that he retired as he reached the age for social security 
retirement benefits. 

The Board does not feel that the veteran's level of social 
and industrial impairment rises to the level of considerable 
as envisioned in the rating criteria and feels that his 
level of impairment is more nearly characterized as 
definite.  Therefore, the Board finds that the criteria for 
entitlement to a rating of in excess of 30 percent are not 
met pursuant to the criteria for the evaluation of mental 
disorders in effect prior to November 7, 1996.

Based on the discussion above, the Board finds that both the 
old and the new criteria are equally favorable to the 
veteran.  The preponderance of the evidence does not 
supports an increased rating for the veteran's service-
connected acquired psychiatric disorder as the diagnostic 
criteria for an increased rating for this disability are 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 
(1996) (2002).

B.  Increased Rating for Shell Fragment Wounds to Muscle 
Group I:  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(c) (2002).   Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe. 

The type of injury contemplated by "slight disability of 
muscles" is a simple wound of muscle without debridement or 
infection.  This type of injury is evidenced by service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; 
and no cardinal signs or symptoms of muscle disability as 
defined in 38 C.F.R. § 4.56 (c).  Objective findings of this 
type of injury include a minimal scar; no evidence of 
fascial defect, atrophy, or impaired tonus; and no 
impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56 (d)(1).  

The type of injury contemplated by "moderate disability of 
muscles" is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  This type 
of injury is evidenced by service department record or other 
evidence of in-service treatment for the wound or a record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56 (c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled 
by the injured muscles.  Objective findings of this type of 
injury include entrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance; or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (d)(2).

The type of injury contemplated by "moderately severe 
disability of muscles" is a through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
This type of injury is evidenced by service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; a record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56 (c); and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings of this type of injury 
include entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared 
with sound side; and tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56 (d)(3).  

The type of injury contemplated by "severe disability of 
muscles" is a through and through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  This type of injury is evidenced by service 
department record or other evidence showing hospitalization 
for a prolonged period for treatment of wound. Record of 
consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56 (c), worse 
than those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings of this type of injury 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track; palpation showing 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles that swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements that indicate severe impairment of 
function when compared with the corresponding muscles of the 
uninjured side.  If present, the following are also signs of 
severe muscle disability: 

(A) X-ray evidence of minute multiple 
scattered foreign bodies indicating 
intermuscular trauma and explosive 
effect of the missile. 

(B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle. 

(C) Diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an opposing 
group of muscles. 

(F) Atrophy of muscle groups not in the 
track of the missile, particularly of 
the trapezius and serratus in wounds of 
the shoulder girdle. 

(G) Induration or atrophy of an entire 
muscle following simple piercing by a 
projectile.

The veteran's residual disability to muscle group I, left, 
is rated under Diagnostic Code 5301.  This muscle group 
functions in the upward rotation of the scapula and 
elevation of the arm above the shoulder level.  Under these 
criteria, the 10 percent disability evaluation contemplates 
moderate disability.  A 30 percent disability evaluation is 
warranted for moderately severe disability.  The veteran's 
symptoms relevant to his left shoulder, include some pain 
when reaching his arm up or lifting his arm.  On 
examination, in September 1998, he was noted to have range 
flexion to 180 degrees.  These measurements correspond to 
normal range of shoulder motion.  See 38 C.F.R. § 4.71, 
Plate I.  The examination report notes that muscle strength 
was in a good range and x-ray examination was within normal 
limits.  

After a review of the record, the Board finds that the 
evidence does not show objective findings consistent with 
moderately severe muscle disability of muscle  group I.  
While the veteran complains of pain when lifting his left 
arm, the evidence does not show scarring indicating a track 
of missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscle compared with sound side; 
or positive evidence of impairment of strength and endurance 
when compared with the right side.  On the contrary, in 
September 2000, his muscle strength was noted to be good.  
Similarly, x-ray findings of the left shoulder were within 
normal limits.  There is no indication on palpation of any 
loss of deep fascia, muscle substance or firm resistance, 
let alone moderate losses thereof of muscle group I.  

Following careful consideration of the veteran's contentions 
that he suffers a higher level of impairment than that for 
which he is currently rated for his service-connected muscle  
group I disability, the Board affords more probative value 
to the medical evidence regarding the manifestations of this 
disorder.  That medical evidence shows none of the indicia 
of impairment set out in 38 C.F.R. §§ 4.56, 4.72, that would 
be expected if the veteran's disability was more accurately 
described as "moderately severe" or "severe," as those terms 
are used in VA's regulations.  Thus, the Board finds no 
support in the record for a disability rating of more than 
10 percent for the veteran's residuals of a shrapnel wound 
to muscle  group I.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.56, 4.73, Diagnostic Code 5301 (2002).
    
C.  Increased Original Rating for a Left Knee Disability:  
Schedular evaluations for disabilities of the knee are found 
under Diagnostic Codes 5256 to 5263.  38 C.F.R. § 4.71a 
(2000).  The veteran's service connected mild medial lateral 
instability of the left knee with chondrocalcinosis, 
(hereinafter referred to as "left knee disability") is 
currently rated Diagnostic Code 5257.  Under these criteria, 
a 10 percent disability rating contemplates slight recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is appropriate with moderate recurrent subluxation or 
lateral instability.  A 30 percent disability rating is 
warranted for severe recurrent subluxation or lateral 
instability.  

Under Diagnostic Code 5256, ankylosis of the knee at a 
favorable angle in full extension, or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
disability evaluation.  

Semilunar cartilage, dislocated, with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent disability rating under Diagnostic Code 5258.  

Limitation of motion of the knee may be rated under either 
Diagnostic Code 5260 or 5261.  Diagnostic Code 5260 provides 
for a noncompensable rating with flexion limited to 60 
degrees; a 10 percent disability rating with limitation of 
flexion to 45 degrees; a 20 percent disability rating with 
limitation of flexion to 30 degrees; and a 30 percent 
disability evaluation with limitation of flexion to 15 
degrees.  Diagnostic Code 5261 provides for a noncompensable 
evaluation with limitation of extension to 5 degrees; a 10 
percent rating with limitation of extension to 10 degrees; a 
20 percent rating for limitation of extension to 15 degrees; 
a 30 percent rating for limitation of extension to 20 
degrees; a 40 percent rating for limitation of extension to 
30 degrees; and a 50 percent disability rating for 
limitation of extension to 45 degrees. 

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula with slight 
knee or ankle disability warrants a 10 percent disability 
rating.  Malunion of the tibia and fibula with moderate knee 
or ankle disability warrants a 20 percent disability rating.  
Malunion of the tibia and fibula with marked knee or ankle 
disability warrants a 30 percent disability rating.  
Additionally, nonunion of the tibia and fibula with loose 
motion requiring a brace warrants a 40 percent disability 
evaluation.  

Additionally, in a July 1997 opinion, the VA General Counsel 
concluded that a claimant who had arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, and that evaluation of knee dysfunction under 
both codes would not amount to pyramiding under 38 C.F.R. § 
4.14.  However, it was noted that a separate rating must be 
based on additional disability.  Where a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also exhibit limitation of motion under Diagnostic Codes 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  However, if the veteran did not at least meet 
the criteria for a zero percent rating under either of these 
codes, there was no additional disability for which a rating 
may be assigned.  VAOPGCPREC 23-97, July 1, 1997.

In a subsequent opinion in August 1998, the General Counsel 
reiterated that a separate rating for limitation of motion 
due to arthritis (in addition to a rating based on 
instability of the knee) must be based on a showing that the 
demonstrated limitation of motion is "at least zero-percent 
disabling" under the relevant diagnostic code.  However, a 
separate rating when there is x-ray evidence of arthritis 
must also be considered in light of 38 C.F.R. § 4.59 which 
contemplates "at least the minimum compensable rating" for 
painful motion "with joint or periarticular pathology."  
Therefore, even if a claimant technically has full range of 
motion, but that motion is inhibited by pain, a compensable 
rating for arthritis would be available under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59.  Absent x-ray findings of 
arthritis, the criteria under Diagnostic Codes 5260 and 5261 
would apply, and a claimant's painful motion may add to the 
actual limitation of motion as to warrant a rating under 
those codes.  Finally, it was noted that a claimant should 
be compensated for all the manifestations of a disability to 
the extent authorized under the regulations, and that rating 
personnel must consider the claimant's functional loss and 
clearly explain what role the claimant's assertions of pain 
played in the rating decision.  VAOPGCPREC 09-98, August 14, 
1998.

The evidence does not show that the veteran has moderate 
recurrent subluxation or lateral instability as contemplated 
by a 20 percent disability rating under Diagnostic Code 
5257.  While MRI findings have shown meniscal changes and 
the veteran has complained of his left knee bucking, a VA 
examiner has opined that the veteran's medial lateral 
instability is mild.  On examination in September 2000, the 
veteran's knee, while tender, did no have any swelling.  
Based on the evidence above, the Board finds that although 
there is objective evidence of lateral instability in his 
left knee, the severity of this disability is appropriately 
described as slight lateral instability.  As the evidence 
does not show recurrent subluxation or lateral instability 
of moderate severity, an increased disability rating under 
Diagnostic Code 5257 is not appropriate.  

The September 2000 VA examination report indicates that the 
veteran's range of left knee motion was measured from 0 to 
135 degrees with pain on full extension.  Accordingly, an 
increased disability rating based on limitation of motion 
under Diagnostic Codes 5260 or 5261 is not warranted.  
Similarly, as the evidence does not show, nor does the 
veteran contend, that ankylosis of the left knee is present, 
an increased rating under Diagnostic Code 5256 is not 
warranted.  

Likewise, the evidence does not show that the veteran's left 
knee disability was manifested by dislocated semilunar 
cartilage, nonunion, loose motion, or malunion.  
Accordingly, an increased rating under Diagnostic Code 5258 
or 5262 are not appropriate.  

Based on the discussion above, the Board finds that an 
increased disability rating for the veteran's left knee 
instability, presently rated as 10 percent disabling is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a Diagnostic 
Codes 5256 to 5263 (2002).

However, as indicated above, VA General Counsel has held 
that arthritis of the knee may be rated separated from 
instability.  Arthritis due to trauma and substantiated by 
x-ray findings is evaluated as degenerative arthritis based 
on limitation of motion under the appropriate diagnostic 
codes for the specific joint involved (here the knee).  When 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010, including 
Note 1.

In the present case, while the criteria for a compensable 
rating for limitation of left knee motion is not met under 
either Diagnostic Code 5260 or 5261, the veteran had 
significant complaints of left knee pain with objective 
findings of tenderness.  In addition to painful motion, x-
ray evidence shows that the veteran has chondrocalcinosis of 
the left knee with mild soft tissue swelling.  
Chondrocalcinosis is defined as "pseudogout; chronic 
recurrent arthritis clinically similar to gout."  Taber's 
Cyclopedic Medical Dictionary 348 (16th ed. 1989).  While the 
criteria for a compensable rating are not met for limitation 
of motion, Diagnostic Code 5003 provides for a 10 percent 
rating when there is x-ray evidence of arthritis and 
limitation of motion which is noncompensable under the 
appropriate diagnostic codes.  Here, degenerative changes in 
the veteran's left knee have been confirmed by x-ray exam.  
Additionally, clinical data show that there is painful 
motion, albeit noncompensable, of the left knee.  
Accordingly, a separate 10 percent rating for arthritis of 
the left knee with limitation of motion is warranted.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§ 4.40 and 4.45 
(2002); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, functional impairment, and 
concomitantly reports of recurrent attacks, must be 
supported by "adequate pathology."  While the veteran was 
found to have some functional impairment, based on the 
discussion above, the Board finds that the functional 
impairment resulting from the veteran's left knee disorder 
is sufficiently compensated by the 20 percent combined 
rating now to be assigned (10 percent for instability and 10 
percent for arthritis with painful motion).  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2002).  This regulation provides that, 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the above for assignment of 
an extraschedular evaluation commensurate with average 
earning capacity impairment. The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally 
all documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board may affirm the 
RO's conclusion that referral is not required, or may reach 
that conclusion on its own, Bagwell v. Brown, 9 Vet. App. 
337, 339, and that it must address referral under 38 C.F.R. 
§ 3.321(b)(1) (2002) only where circumstances are presented 
which the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action on this question at this time.


ORDER

An increased rating for an acquired psychiatric disorder, to 
include anxiety neurosis and PTSD, presently evaluated as 30 
percent disabling, is denied.  An increased rating for 
residuals of a shell fragment wound to muscle  group I, 
left, currently evaluated as 10 percent disabling, is 
denied.  A combined 20 percent rating for left knee 
disability is granted, subject to the regulations governing 
payment of monetary awards.  


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

